Order entered October 19, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01570-CR
                                     No. 05-14-01571-CR
                                     No. 05-14-01611-CR
                                     No. 05-14-01612-CR

                           ROBERT EARL MARZETT, Appellant

                                                 V.

                             THE STATE OF TEXAS, Appellee

              On Appeal from the County Criminal Court of Appeals No. 1
                                Dallas County, Texas
 Trial Court Cause Nos. MC14R0006-D, MC14-40007-D, MC14-40008-D, MC14-40009-D

                                           ORDER
       The Court GRANTS appellant’s October 12, 2015 motion to exceed the word limit on

his motion for reconsideration en banc. The motion for reconsideration en banc received on

October 12, 2015 is considered properly filed.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE